Citation Nr: 1530495	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity greater than 10 percent prior to September 29, 2014, and greater than 20 percent thereafter.

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity greater than 10 percent prior to September 29, 2014, and greater than 20 percent thereafter.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) greater than 10 percent prior to August 29, 2014, and greater than 50 percent thereafter.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to September 29, 2014.

5.  Entitlement to service connection for alcohol use disorder, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Elizabeth Zak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This case comes before the Board on appeal from February 2009 and February 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2010, the Veteran testified before a decision review officer (DRO) at an informal hearing while accompanied by his attorney representative.  A copy of the transcript is in the file and has been reviewed.

This case was before the Board in August 2013, when it was remanded for additional development.  With respect to the increased ratings claims for peripheral neuropathy of the lower extremities, that development has been completed and the case is properly before the Board.  As to the Veteran's other claims, a remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating for PTSD, entitlement to TDIU prior to September 29, 2014, and entitlement to service connection for alcohol use disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 29, 2014, the Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by subjective complaints of pain sufficient to interfere with sleep, numbness, tingling, burning, prickling, swollen ankles, hot joints, difficulty walking up steps and walking long distances, weakness, legs giving out, difficulty exercising, pins and needles, and objective findings of decreased or absent sensation in the lower extremities.

2.  At no time has the Veteran's peripheral neuropathy of the bilateral lower extremities manifested by moderately-severe or severe nerve paralysis or muscle atrophy, or complete paralysis of the sciatic nerve accompanied by dangling or dropped feet, no active movement possible of muscles below the knee, with flexion of the knee weakened or (very rarely) lost.


CONCLUSIONS OF LAW

1.  Prior to September 29, 2014, the criteria for a disability rating of 20 percent, but no higher, for peripheral neuropathy of each lower extremity have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.14, 4.21, 4.41, 4.120, 4.124a, Diagnostic Codes 8520 and 8620 (2014).

2.  From September 29, 2014, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of each lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.14, 4.21, 4.41, 4.120, 4.124a, Diagnostic Codes 8520 and 8620 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As previously noted, the Board remanded this case for further development in August 2013.  The Board specifically instructed the AOJ to obtain any outstanding VA treatment records, including the complete record from June 2012 treatment relating to the Veteran's peripheral neuropathy claims and to afford the Veteran a current VA examination.  On remand, the AOJ obtained the outstanding records and afforded the Veteran a neurological examination in September 2014.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, letters from VA dated in June 2008 and August 2008 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  These letters also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).
Here, the Veteran's service treatment records and VA medical records are in the claims file.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran VA examinations in May 2008, September 2008, and September 2014.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before a DRO during which the Veteran and his representative presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Peripheral Neuropathy

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, with respect to the claims at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Diabetic peripheral neuropathy is not specifically listed in the rating schedule.  The AOJ has during the course of this claim rated the Veteran's disability under Diagnostic Codes 8520 or 8622 of 38 C.F.R. § 4.124a (2014).

Under Diagnostic Code 8520, relating to impairment of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, in which the foot dangles and drops, no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

Under Diagnostic Code 8622, neuritis relating to impairment of the musculocutaneous nerve (superficial peroneal) is rated as follows: a 0 percent rating is warranted for mild incomplete paralysis; a 10 percent rating is warranted for moderate incomplete paralysis; a 20 percent rating is warranted for severe incomplete paralysis; and a 30 percent rating is warranted for complete paralysis with eversion of foot weakened.  38 C.F.R. § 4.124a (2014).  

The terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2014).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123 (2014).  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

The Veteran was afforded a VA examination in May 2008.  He reported numbness, tingling, and burning in his feet that had grown progressively worse over the last several years.  The Veteran denied hospitalizations or surgeries for the condition.  On physical examination, the examiner noted vibration sensation was absent from toes to ankle, bilaterally.  The Veteran had decreased sensation to pain in his toes, and no light touch sensation from his toes to his ankles.  The examiner noted the affected nerves were L4, 5, S1.  Detailed reflex examination of the peripheral nerves was normal throughout.  The examiner observed no muscle atrophy, abnormal muscle tone or bulk, tremors, ticks, or other abnormal movements, and stated that joint function was not affected by the nerve disorder.  Position sense was normal and no motor impairment was observed.  Electromyography (EMG) and nerve conduction studies were not performed.  The examiner noted that the neuropathy would more than likely affect the Veteran's ability to perform physical work that required prolonged standing or walking.  Additionally, the examiner indicated that the peripheral neuropathy would have a mild effect on the Veteran's ability to do shores, shop, exercise, recreate, and travel.  

The Veteran was afforded a VA contract examination in September 2008.  The examiner noted the Veteran's condition as musculocutaneous nerve (superficial peroneal) neuritis.  The Veteran complained of tingling, prickling, burning sensation, of the skin, and noted that his ankles swelled up and "joints got hot."  The Veteran reported flare-ups, typified by pain, that were associated with exercise, and lasted one to two hours.  The examiner indicated the Veteran's bilateral lower extremity sensory function was abnormal, in the form of neuralgia.  Muscle wasting, atrophy, lesion, and loss of fine motor control were absent bilaterally.  The examiner stated that the Veteran's neuropathy had a mild effect on daily activities, and caused some discomfort in his lower extremities.

According to an October 2008 podiatry note, the Veteran reported he was unable to feel monofilament testing of both feet.

During the August 2010 DRO hearing, the Veteran testified that his neuropathy made walking up steps difficult, and said he could not walk very far before his legs started hurting.  See Hearing Transcript, pg. 11.  He said that when he got his feet tested, he could not feel on the tops or bottoms of them.  He also reported having to sleep with his feet elevated or they would become numb.  He also said he experienced weakness in his legs, and that if he stood for too long, his legs would give out on him.  Id.

According to a May 2011 neurology consultation, the Veteran complained of leg pain when walking and when sitting too long.  He described the pain as a throbbing, aching pain, and said it interfered with his sleep.  He also noted intermittent burning pain when walking up the stairs.  On examination, the Veteran had diminished light touch, pinprick, temperature, and vibration sensations in the lower extremities up to his knees.  EMG testing resulted in an impression of mild abnormality on the right leg and mild bilateral lumbosacral radiculopathies involving primarily the L5 nerve root.  No muscular impairment was shown and deep tendon reflexes were normal in the quadriceps and Achilles.  Toes were downgoing bilaterally, and ankle jerks were absent.

In September 2011, the Veteran indicated that he had left thigh pain, burning, dysesthesias that limited his ability to walk, exercise, and perform other activities.  The clinician stated that the left thigh burning sensation was believed to be a chronic issue exacerbated by the Veteran's obesity and diabetes mellitus.  

According to April 2012 and June 2012 VA treatment notes, the Veteran reported his pain had not changed since his last visit.  He said that it involved his lower extremities, noting that he got hot and cold sensations in his thighs, numbness, and pins and needles bilaterally.  He indicated that his legs hurt when walking and sitting too long.  Upon examination, the Veteran had diminished sensation to light touch, pinprick, temperature, and vibration in his lower extremities up to his knees.  Hip flexion was noted to be "4 out of 4" due to knee pain, but otherwise no muscular impairment was shown, and deep tendon reflexes were normal in the quadriceps and Achilles.  Toes were downgoing bilaterally.  

In a September 2013 neurology clinic note, the Veteran reported an episode during which he experienced numbness and weakness in his legs.  The Veteran continued to have diminished sensation to light touch, pinprick, temperature, and vibration in his lower extremities up to his knees.  No muscular impairment was shown, and deep tendon reflexes were normal in the quadriceps and Achilles.  Toes were downgoing bilaterally.  

The Veteran was afforded a VA examination in September 2014.  He reported that both feet became very numb after walking, swimming, or use of an exercise bicycle.  He added that the numbness sometimes caused him to trip and that he used a cane whenever he walked.  The examiner noted the Veteran had moderate intermittent pain in his bilateral lower extremities, severe paresthesias or dysesthesias in his bilateral lower extremities, and moderate numbness in his bilateral lower extremities.  He had decreased light touch sensation in his knees / thighs and ankles / lower legs, and no sensation in his feet / toes.  He also had decreased position sense, and no vibration and cold sense.  No muscular impairment was shown, and deep tendon reflexes were normal in the quadriceps and Achilles.  Muscle atrophy and trophic changes were not observed.  The examiner characterized the Veteran's peripheral neuropathy as moderate, incomplete paralysis of the sciatic nerve.  The examiner stated that the Veteran's neuropathy did not affect his ability to work, but later stated that the Veteran did in fact have functional limitations due to his peripheral neuropathy, and would only be able to perform sedentary work.

Based on the foregoing, the Board finds that the Veteran's peripheral neuropathy symptoms more closely approximate a 20 percent rating under Diagnostic Code 8520 prior to September 29, 2014.  The Board notes that the September 2014 VA examiner noted the Veteran had moderate intermittent pain in his bilateral lower extremities, severe paresthesias or dysesthesias in his bilateral lower extremities, and moderate numbness in his bilateral lower extremities, as well as decreased light touch sensation in his knees / thighs and ankles / lower legs, no sensation in his feet / toes, decreased position sense, and no vibration and cold sense.  Based on these findings, the examiner characterized the Veteran's peripheral neuropathy as moderate, incomplete paralysis of the sciatic nerve.  A review of the previously discussed evidence shows that the Veteran's reported symptomatology and objective findings extend further back than September 2014.  See, e.g., May 2008 VA examination report and October 2008 podiatry note, noting the Veteran's complaints of no light touch or vibration sensation from his toes to his ankles.  Although the Veteran's symptomatology appeared to remain confined to his feet and later shifted up to his knees and thighs, the underlying severity of those symptoms remained largely consistent, as evidenced by the treatment records in April 2012, June 2012, and September 2013.  Considering the lack of a discernable change in the severity of the Veteran's symptoms prior to the September 2014 VA examination, the Board will afford the Veteran the benefit of the doubt and finds that the Veteran's symptoms approximate a 20 percent rating under Diagnostic Code 8520 prior to September 29, 2014.  See 38 C.F.R. § 4.3 (2014).  

At no time has the Veteran's peripheral neuropathy of the legs been assessed as moderately severe or severe with marked muscular atrophy, nor has the Veteran been shown to have complete paralysis of the nerve, accompanied by dangling or dropped feet, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  The evidence shows that there is no loss of muscle strength and no atrophy.  Moreover, upon EMG testing, the disability was assessed as mild.  The deficits, which the September 2014 VA examiner characterized as "moderate" in nature, are contemplated by the currently assigned ratings.  Such ratings contemplate the moderate intermittent pain, severe paresthesias or dysesthesias, moderate numbness, decreased light touch sensation and position sense in the knee/thigh and ankle/lower leg and absent vibration and cold touch sensation.  In the absence of impairment of muscle strength and as the Veteran retained light touch and position sense in his knees/thighs and ankles/lower legs and had normal deep tendon reflexes in the quadriceps and Achilles, a higher rating is not warranted. 

Each examiner has indicated that only one nerve is affected by the disability, either the sciatic nerve or the superficial peroneal nerve.  The Board has opted to rate the Veteran's peripheral neuropathy disabilities under Diagnostic Code 8520, as the criteria allows for higher possible ratings than what is permitted under Diagnostic Code 8622.  Moreover, the Veteran's symptoms extend to the thigh rather than just the foot and lower leg, accordingly, the criteria under Diagnostic Code 8520 are the most appropriate in this case.  As only one nerve is implicated with respect to the diabetic peripheral neuropathy, and all manifestations are contemplated by the 20 percent rating, assigning an additional, separate rating under Diagnostic Code 8622 would constitute pyramiding and would therefore be impermissible.  38 C.F.R. § 4.14 (2014) (noting that the rating of the same disability under various diagnoses is to be avoided).

The Board also considered the Veteran's statements as to the severity of his disability.  See, e.g., August 2010 DRO Hearing Transcript, pg. 11 and the September 2013 neurology note.  These reports are competent, as the Veteran is competent to report what he can observe through his senses.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Although the Veteran described weakness in his legs, VA examination reports have consistently shown him to have full strength of the leg muscles and have not noted the presence of muscle atrophy or related abnormalities.  This is the most probative evidence as to whether there is actual muscle weakness as the examiners conducted testing specifically to determine whether there is any motor impairment.  Thus, the Board cannot assign a higher rating based on that assertion.  The Veteran's other reported symptoms, including pain, numbness, tingling, and burning, were considered in assigning the 20 percent rating.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's peripheral neuropathy of the bilateral lower extremities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's peripheral neuropathy is manifested by subjective complaints of pain sufficient to interfere with sleep, numbness, tingling, burning, prickling, swollen ankles, hot joints, difficulty walking up steps and walking long distances, weakness, legs giving out, difficulty exercising, pins and needles, and objective findings of decreased or absent sensation.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's peripheral neuropathy.  See 38 C.F.R. § 4.1 (2014).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran's peripheral neuropathy is evaluated as 20 percent disabling for each leg.  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular ratings for these disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Moreover, the Veteran has at no point during the current appeal asserted, nor has the evidence indicated, that his service-connected peripheral neuropathy of his left leg resulted in further disability when viewed in combination with the peripheral neuropathy of the right leg or vice versa.  

In sum, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  


ORDER

Prior to September 29, 2014, entitlement to a disability rating of 20 percent, but no higher, for peripheral neuropathy of each lower extremity is granted.

From September 29, 2014, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of each lower extremity is denied.


REMAND

The Board finds that additional development is necessary before adjudicating the remaining matters.  According to VA treatment records from February 2013, the Veteran was hospitalized at Bethesda North for a medication overdose and at Christ Hospital for depression and suicidal ideation; however, records pertaining to these hospitalizations are not on file.  Accordingly, a remand is necessary to obtain any outstanding VA and private medical records.

The September 2014 VA examiner provided a negative nexus opinion on whether the Veteran's PTSD caused or aggravated his alcohol dependence.  The examiner stated that the Veteran began drinking heavily prior to his in-service assault.  See Examination Report, pg. 13.  As to the aggravation question, the examiner stated that "there is insufficient evidence of any permanent aggravation of his alcohol use disorder."  The examiner then opined that as alcohol is a depressant, the Veteran's current alcohol use "may exacerbate depressed mood, sleep problems, and memory complaints."  The aggravation opinion is internally inconsistent, and therefore inadequate for rating purposes.  Thus, an addendum opinion should be obtained.

The Board notes that the August 2013 remand directed the AOJ to consider whether the Veteran's alcohol dependence was caused by any service-connected disability, rather than strictly PTSD.  However, a review of the record provides no indication that the Veteran attributes his alcohol dependence to anything but his PTSD, nor is there any medical evidence suggesting that to be the case.  Accordingly, the focus of the addendum opinion will be limited to whether the Veteran's PTSD has aggravated his alcohol dependence.

As these claims are being remanded for further development, the question of whether the Veteran may be entitled to TDIU prior to September 29, 2014 is inextricably intertwined and thus must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or identify any outstanding medical records pertaining to his PTSD and alcohol abuse disorder.  The Veteran should specifically be asked to provide or authorize the release of records from Bethesda North Hospital and Christ Hospital from around February 2013.  

2.  When the above has been accomplished, to the extent possible, return the claims file to the September 2014 VA examiner or an appropriate substitute for an addendum opinion.  If the examiner feels a new examination is necessary or one is warranted based on additional evidence obtained, one should be provided.  

The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's alcohol use disorder is aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected PTSD.

If the examiner determines that the Veteran's alcohol use disorder is aggravated by service-connected PTSD, the examiner should report the baseline level of severity of the alcohol use disorder prior to the onset of aggravation.  If some of the increase in severity of the alcohol use disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After ensuring that the requested actions are completed, the AOJ should verify that the remand directives have been properly followed and take any other development actions deemed necessary.  Then the AOJ should readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


